[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
I. By Way of Custody
1. Sole custody of the minor child is awarded to the plaintiff.
II. By Way of Visitation
1. The defendant shall have visitation with the minor child from 6:00 p. m. on Friday to 6:00 p. m. on Sunday on alternating weekends commencing Friday, November 6, 1998.
2. The defendant shall have weekday visitation with the minor child on Wednesday from 5:00 p. m. until 7:30 p. m.
3. The defendant shall have visitation with the minor child on each Father's Day from 9:00 a.m. to 6:00 p. m.
4. The minor child is to be with the mother on each Mother's Day from 9:00 a.m. to 6:00 p. m.
5. The minor child is to be with the father on the father's birthday from 9:00 a.m. to 6:00 p. m. and with the mother on the mother's birthday from 9:00 a.m. to 6:00 p. m.
6. The minor child is to be with the mother on the first day of Rosh Hashana, Yom Kippur, and Hanukkah from 5:00 p. m. the previous evening until 7:00 p. m. the following day.
7. The defendant shall have visitation with the minor child for the following holidays during each even numbered year at the following times:
a. New Years Eve from 5:00 p. m to 7:30 p. m.
b. New Years Day from 9:00 a.m to 7:30 p. m. CT Page 12392
c. Easter from 9:00 a.m. to 7:30 p. m.
d. Memorial Day from 9:00 a.m. to 7:30 p. m.
e. Fourth of July from 9:00 a.m. to 7:30 p. m.
f. Labor Day from 9:00 a.m. to 7:30 p. m.
g. Veteran's Day from 9:00 a.m. to 7:30 p. m.
h. Thanksgiving Day from 9:00 a.m. to 7:30 p. m.
i. Columbus Day from 9:00 a.m. to 7:30 p. m.
j. Christmas Eve from 5:00 p. m. to 7:30 p. m.
k. Christmas Day from 9:00 a.m. to 5:00 p. m.
l. Halloween (the childs birthday) from 10:00 a.m. to 4:00 p. m.
m. The defendant is to have two weeks visitation each summer with the minor child, which two weeks are not to be consecutive. He is to give to the plaintiff not less than 60 days advanced notice by registered letter return receipt or certified mail return receipt regarding the two week period that he elects. Each of the two weeks is to commence on a Saturday at 9:00 a.m and end on a Sunday, at 5:00 p. m.
8. All of the orders entered in paragraph 3 thru 7(l) are to take priority over the orders in paragraph 1, 2 and 7(m). By way of illustration the order is for the defendant to have visitation with the minor child on Father's Day. In the event Father's Day does not occur on his alternating weekend visitation then he is still to have the Father's Day visitation. In the event Mother's Day occurs on the alternating weekend visitation of the defendant then the child is to be with the mother on Mother's Day.
9. The defendant is to pick up the minor child at the plaintiff's residence and return the minor child to the plaintiff's residence.
Axelrod, J.